DETAILED ACTION
Response to Amendment
This is a final office action in response to a communication filed on May 7, 2021.  Claims 1-5, 8, and 10-23 are pending in the application.
Status of Objections and Rejections
The determined priority date from the previous office action is maintained.
New grounds of rejection under 35 U.S.C. §103 are necessitated by the amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 11-23 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites “the indicator electrode” in lines 10 and 14.  It is unclear whether this indicator electrode is the first indicator electrode or the second indicator electrode.  It is suggested to change to “the first indicator electrode.”
Subsequent dependent claims 12-23 are rejected due to their dependencies on rejected base claim 11.

Claim 13 recites “the indicator electrode” in line 1.  It is unclear whether this indicator electrode is the first indicator electrode or the second indicator electrode as claimed in claim 11.  It is suggested to change into “the first indicator electrode.”
Claim 15 recites “the reference electrode comprises a cathode” in lines 1-2.  Claim 11 already recites that the reference electrode comprises a second indicator electrode. Therefore, it is unclear how the reference electrode can be both a cathode and a second indicator electrode at the same time.
Claim 20 recites “the indicator electrode” in line 2.  It is unclear whether this indicator electrode is the first indicator electrode or the second indicator electrode as claimed in claim 11.  It is suggested to change into “the first indicator electrode.”
Claim 23 recites “the indicator electrode” in line 1.  It is unclear whether this indicator electrode is the first indicator electrode or the second indicator electrode as claimed in claim 11.  It is suggested to change into “the first indicator electrode.”
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 11-13, 15, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (W.R. Fischer, pH values and redox potentials in microsites of the rhizosphere, Zeitschrift fur Pflanzenernahrung und Bodenkunde 152(2), 1989, page 191-95) in view of Wilkins (U.S. 4,200,493), supported by Burge (U.S. Patent Pub. 2017/0045470) and Delaune (R.D. Delaune, Redox Potential, Encyclopedia of Soils in the Environment, 2005, page 366) as evidence for claim 11.
Regarding claim 11, Fischer teaches a method of measuring biochemical characteristics (page 191, Col. 1, para. 5, lines 1-3: microelectrodes have been applied for the direct measurement of pH and Eh values in the soil/root interface) in unsaturated soil (page 191, Col. 2, para. 1, lines 2-4: antimony microelectrodes are suitable for determination of pH values in soils, even under relatively dry conditions (pF <2.5); here the soil with a dry condition of pF <2.5 is unsaturated soil), the method comprising the steps of: 
placing a first indicator electrode (page 192, Col. 1, para. 2, lines 3-4: an electrode matrix including both Sb and Pt microelectrodes; here any of the Pt and Sb microelectrode is deemed to be the first indicator electrode) comprising inert material (Pt or Sb is deemed to be inert material) in a rhizosphere (Fig. 1: showing the experimental setup for the measurement of pH values of the rhizosphere under controlled conditions; page 191, Col. 1, para. 5, lines 2-3: direct measurement of pH in the soil/root interface; thus the electrode must be in the soil and close to the plant root, i.e., the rhizosphere) and within the unsaturated soil (page 192, Col. 1, para. 3, line 11: water tension: pF 1.8; thus the soil is unsaturated soil); 
placing a reference electrode in the unsaturated soil (Fig. 1: showing the experimental setup for the measurement of pH values of the rhizosphere under controlled conditions, in which the reference electrode is placed in the unsaturated soil) comprising a second indicator electrode (here, the reference electrode is deemed to be the second indicator electrode);
measuring a potential difference between the indicator electrode and the reference electrode using a potentiometer (page 192, Col. 1, para. 2, lines 3-4: the potentials of all electrodes (i.e., the Pt and Sb microelectrodes) were measured simultaneously against a calomel reference electrode and recorded periodically) to measure the biochemical characteristics in the unsaturated soil (page 191, Col. 1, para. 5, lines 2-3: the direct measurement of pH and Eh values in the soil/root interface).

Fischer does not explicitly disclose the potentiometer is a high-impedance potentiometer.
However, Wilkins teaches measuring the voltage generated within the electroanalytical cell containing a growing microorganism by connecting both electrodes of the cell to a high impedance potentiometer (Col. 6, lines 35-38).  If a relatively low impedance potentiometer is used, too much current would be drawn through the measuring device thus upsetting the charge-charge interaction between the measuring electrode and the microorganism (Col. 6, lines 43-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fischer by employing a high-impedance potentiometer measuring voltage as taught by Wilkins because the high impedance potentiometer establishes a stable baseline (Col. 6, lines 64-66).

 first indicator electrode, wherein the biofilm on the surface of the first indicator electrode oxidizes substrate in the unsaturated soil, wherein the oxidation of the substrates creates a difference in electrochemical potential between the indicator electrode and the reference electrode, and wherein the step of measuring the potential difference comprises measuring the difference in electrochemical potential” would naturally occur to the electrode matrix including both Pt, Sb microelectrodes (i.e., the indicator electrodes) and reference electrode of Fischer, as evidenced by Burge.  Burge teaches certain types of microbes (e.g., Geobacter sp.) are attracted to and attach to the anode (i.e., the indictor electrode), and the microbes form a biofilm that connects the cells to the anode ([0066] lines 1-3).  The bacteria oxidize various substrates in the aqueous environment 48 and transfer the electrons in the oxidation reaction through the biofilms to the anode 12 ([0091] lines 3-6).  Thus, by placing the microelectrode matrix and the reference electrode of Fischer into the unsaturated soil and/or in the rhizosphere, a biofilm would naturally form on the surface of the indicator electrodes and the reference electrode because certain types of microbes naturally exist in the soil or rhizosphere.  Also, the designation “allowing a biofilm to form on a surface of the first indicator electrode and allowing a biofilm grow on the second indicator electrode, wherein the biofilm on the surface of the first indicator electrode oxidizes substrates in the unsaturated soil” is deemed to be the intended result of the step “placing an indicator electrode in a rhizosphere and within the unsaturated soil; placing a reference electrode in the unsaturated soil” and does not further limit the method as claimed in claim 11.  Here, “allowing a biofilm to form on the first indicator electrode and allowing a biofilm to grow on the second indicator electrode” does not to require an active step of the method, but only to wait for a natural event to occur.  Further, as evidenced by Burge, which teaches the biofilm populating the surface of the indicator electrode (i.e., when used as the anode) oxidizes substrates in the soil profile, and the oxidation of the substrates creates a difference in electrochemical potential between the indicator electrode and the reference electrode ([0027] lines 6-10).  As a result, after a biofilm naturally forms on the anodes, i.e., the Pt and Sb microelectrode of Fischer, the biofilm would naturally oxidizes substrates in the unsaturated soil, and creates a difference in electrochemical potential between the indicator electrode and the reference electrode.  As evidenced by Delaune, soil scientists use redox potential (Eh) measurements to characterize oxidation-reduction status of surface environments (Delaune, page 366, Col. 1, para. 1, lines 1-4), and the redox potential of soil is a measurement of electrochemical potential or electron availability within the soil (page 366, Col. 1, para. 1, lines 4-6).  Thus, the measurement of Eh values in Fischer is the measurement of the difference in this electrochemical potential, i.e., redox potential (Fischer, Fig. 7: redox potential).

Regarding claim 12, Fischer teaches a probe (Fig. 1; page 191, Col. 2, para. 3, line 3: an electrode matrix) comprising the indicator electrode is placed within the rhizosphere (page 191, Col. 1, para. 5, lines 2-3: direct measurement of pH in the soil/root interface; thus the electrode must be in the soil and close to the plant root, i.e., the rhizosphere).

Regarding claim 13, Fischer teaches the indicator electrode contacts a plant (page 191, Col. 1, para. 5, lines 2-3: direct measurement of pH in the soil/root interface; thus the electrode must be in contact with the interface between the plant root and the soil; resulting in the electrode being in contact with the plant).

Regarding claim 15, Fischer teaches the reference electrode (Fig. 2: ref. electrode) comprises a cathode (page 192, Col. 1, para. 2, lines 3-4: the potentials of all electrodes were measured against a calomel reference electrode; here, the reference electrode is deemed to be a cathode). 

Regarding claim 23, Fischer teaches the indicator electrode comprises a material of platinum (page 191, Col. 2, para. 3, lines 3-4: Pt microelectrodes).

Claim(s) 14-20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer in view of Wilkins (U.S. 4,200,493), and further in view of Burge (U.S. Patent Pub. 2017/0045470).
Regarding claim 14, Fischer and Wilkins disclose all limitations of claim 11 as applied to claim 11.  Fischer and Wilkins do not disclose a snorkel comprising an upper port that allows oxygen in an atmosphere to contact the reference electrode within the rhizosphere.
However, Burge teaches the cathode (the reference electrode) can be submerged in anaerobic (e.g., soil and groundwater) environments, with a conduit or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fischer and Wilkins by incorporating a snorkel with an upper port as taught by Burge because the oxygen in the atmosphere would diffuse through the snorkel to the reference electrode by exposing the upper port of the snorkel to the atmosphere ([0099] lines 10-11) for the cathode to reduce molecular oxygen ([0088] lines 2-3), which ensures the atmospheric oxygen is available to the cathode (reference electrode) during the operation of the microbial sensing system, for example, in a monitoring well (Burge, [0099] lines 1-3) or in the rhizosphere (Fischer, Fig. 2).

Regarding claim 15, Fischer and Wilkins disclose all limitations of claim 11 as applied to claim 11.  Fischer and Wilkins do not explicitly disclose the reference electrode comprises a cathode.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fischer and Wilkins by adapting the reference electrode to be used as a cathode as taught be Burge because the cathode, combined with the anode (i.e., indicator electrode), would form the microbial fuel cells to be used as analytical sensors ([0004] line 4).

Regarding claims 16-19, Fischer and Wilkins disclose all limitations of claim 11 as applied to claim 11.  Fischer and Wilkins do not disclose the second indicator electrode is in a static environment (claim 16) or the static environment comprises an anaerobic soil zone (claim 17) or the static environment comprising an artificially-created constant anaerobic environment (claim 18) or the static environment comprises an area in the soil, wherein the reference electrode is exposed to oxygen (claim 19).
However, Burge teaches the reference electrode (Fig. 5; [0103] lines 5-6: the inert electrode 94 used as a reference electrode) comprises a second indicator electrode ([0103] lines 4-6: if the aerobic conditions are stable in the vicinity of the inert electrode 94, the electrode is used as a reference electrode; thus the reference electrode 94 is an inert electrode, i.e., an indicator electrode) in a static environment ([0103] lines 4: the stable aerobic condition; which is herein deemed as static environment).  The static environment may be an anaerobic soil zone ([0047] lines 2-3: the static water level in anaerobic environments, e.g., ground water and submerged soils); an artificially-created ([0016] line 4: artificial ponds) constant anaerobic 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fischer and Wilkins by employing an inert electrode (i.e., an indicator electrode) located in a stable anaerobic location and using it as a reference electrode as taught by Burge because the indicator electrode in a static environment would provide constant environmental information, thus being used as a reference electrode ([0103] lines 5-7).

Regarding claim 20, Fischer and Wilkins disclose all limitations of claim 11 as applied to claim 11.  Fischer and Wilkins do not disclose a step of providing current between the indicator electrode and the reference electrode before the step of measuring the potential difference.
However, Burge teaches a step of providing current between the indicator electrode and the reference electrode ([0073] lines 1-3: the second step allows the flow of electrical current between the anode and cathode for a period of time) before the step of measuring the potential difference ([0071] lines 4-6: the third step uses a record of the increase of voltage of time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fischer and Wilkins by incorporating a step of providing current between the anode and the cathode before 

Regarding claim 22, Fischer and Wilkins disclose all limitations of claim 11 as applied to claim 11.  Fischer further discloses providing the probe (Fig. 1; page 191, Col. 2, para. 3, line 3: an electrode matrix) within the rhizosphere (Fig. 1: showing the experimental setup for the measurement of pH values of the rhizosphere under controlled conditions; page 191, Col. 1, para. 5, lines 2-3: direct measurement of pH in the soil/root interface; thus the electrode must be in the soil and close to the plant root, i.e., the rhizosphere) and within the unsaturated soil (page 192, Col. 1, para. 3, line 11: water tension: pF 1.8; thus the soil is unsaturated soil).
Fischer and Wilkins do not disclose there are a plurality of probes, wherein at least one of the probes comprises a plurality of the indicator electrodes including the first indicator electrode and the reference electrode, and wherein each of the probes are electrically connected to a single, central signal acquisition module.
However, Burge teaches providing a plurality of probes within the environment (Fig. 5; [0103] lines 1-2: a multiple microbial sensor network or array 500 located in a stable anaerobic location of the aqueous environment 48; thus the electrodes 6, 84, and 94 are deemed to be probes), wherein at least one of the probes comprises a plurality of electrodes including the indicator electrode and the reference electrode (Fig. 5; [0103] lines 5-6: electrode 94 used as a reference electrode; anodes 6, 84) and wherein 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fischer and Wilkins by employing multiple probes electrically connected to one control/communication module as taught by Burge because the control/communication module would be capable of characterizing the environment by measuring multiple open circuit voltages between the anode and the cathode determining the chemical environment near multiple anodes ([0029] lines 7-10, 15).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer in view of and Wilkins, and further in view of Kaur (A. Kaur, Anode modification to improve the performance of a microbial fuel cell volative fatty acid biosensor, Sensors and Actuators B 201, 2014, page 266-73).
Regarding claim 21, Fischer and Wilkins disclose all limitations of claim 11 as applied to claim 11.  Fischer and Wilkins do not disclose the first indicator electrode is coated with a chemical coating, the chemical coating to become populated with the biofilm on the surface of the first indicator electrode.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fischer and Wilkins by incorporating chemical coating on the electrode as taught by Kaur because the chemical coating, e.g., polypyrrole, would provide improvement in sensitivity, stability, and repeatablitiy of the MFC sensor (page 272, Col. 1, para. 1, lines 5-7).
Response to Arguments
Applicant’s arguments with respect to claims 11-23 have been considered but are some of them are moot and some of them are unpersuasive in light of new grounds for rejection.

Applicant argues Fischer does not teach “placing a reference electrode in the unsaturated soil, the reference electrode comprising a second indictor electrode, allowing a biofilm to grow on the second indicator electrode, wherein the biofilm on the surface of the first indicator electrode oxidizes substrates in the unsaturated soil, wherein the oxidation of the substrates creates a difference in electrochemical potential between the indicator electrode and the reference electrode” (page 8, last para. to page 9, line 1).  This argument is moot because prior art, Burge, is now relied on to teach the reference electrode is a second indicator electrode, and the limitations of “allowing biofilms to form or grow on the two indicator electrodes,” “wherein the biofilm on the surface of the first indicator electrode oxidizes substrates in the unsaturated soil,” and “wherein the oxidation of the substrates creates a difference in electrochemical potential between the indicator electrode and the reference electrode” naturally occur following the step of placing the first indicator electrode and the reference electrode (the second indicator electrode) in the unsaturated soil.
Applicant argues Wilkins discloses a typical potentiometric measurement performed in a solution (page 8, para. 3, lines 2-3), but does not, and indeed cannot, teach or suggest the measuring of biochemical characteristics in an unsaturated environment (page 9, para. 1, lines 1-2).  This argument is unpersuasive because Wilkins teaches a high-impedance potentiometer would avoid too much current through the measuring device (Wilkins, Col. 6, lines 43-45), and establish a stable baseline by 
Applicant argues claim 14 recites “further comprising a snorkel comprising an upper port that allows oxygen in an atmosphere to contact the reference electrode within the rhizosphere” that is nowhere taught or suggested by the cited reference (page 9, para. 4, lines 1-3).  This argument is moot because prior art, Burge, is now relied on to teach a snorkel with an upper port for oxygen to be diffused to the cathode, i.e., the reference electrode (Burge, Fig. 3; [0099] lines 9-11).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795               

/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795